Citation Nr: 1045974	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  95-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to an initial rating in excess of 40 percent for 
sleep apnea syndrome (hereinafter "sleep apnea") between April 
20, 1991 and October 6, 1996.

2.	Entitlement to an increased rating for sleep apnea from April 
20, 1991 onwards on the basis of an extraschedular evaluation. 


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to March 1960 
and from  June 1985 to April 1991. This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey. The RO,             
in pertinent part, awarded service connection for sleep apnea and 
assigned a                10 percent rating from April 20, 1991. 

The procedural history of this case is somewhat complex and 
warrants explanation below.

In July 1997, the Board remanded the matter for additional 
development, to include evaluating the Veteran's sleep apnea 
under the Schedule for Rating Disabilities pertaining to the 
respiratory system which were revised effective October 7, 1996.  

This matter is also on appeal from a July 1998 rating action, 
wherein the RO awarded an increased 50 percent evaluation for 
sleep apnea, from October 7, 1996, the effective date of the 
revision. The Veteran disagreed with the effective date of the 
increased rating. Moreover, as the Veteran maintained that an 
even higher initial rating was warranted, as well as a rating in 
excess of 50 percent from October 7, 1996, his increased rating 
claim remained in appellate status. See AB v. Brown,             
6 Vet. App. 35 (1993) (the claimant is presumed to be seeking the 
highest possible rating for a disability unless he or she 
expressly indicates otherwise).

In July 2004, the Board remanded this matter for additional 
development.  
	

In a December 2005 decision, the Board increased a previous 10 
percent rating for sleep apnea to 40 percent for the period 
between April 20, 1991, to October 6, 1996; denied a rating for 
sleep apnea in excess of 50 percent from October 7, 1996; and 
denied an earlier effective date for the assignment of a 50 
percent rating for sleep apnea for the period prior to October 7, 
1996. The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).

In a May 2007 Order, the Court vacated that portion of the 
December 2005 Board decision which denied a rating in excess of 
40 percent for sleep apnea for the period prior to October 7, 
1996; denied an initial rating for sleep apnea in excess of               
50 percent from October 7, 1996; and denied an earlier effective 
date for the assignment of a 50 percent rating for sleep apnea 
for a period prior to October 7, 1996. The matter was remanded to 
the Board in accordance with a Joint Motion for Partial Remand.  

More recently, in a July 2008 decision the Board denied all three 
claims pending before it -- for increased ratings for sleep apnea 
both before and since October 7, 1996, and for an earlier 
effective date than October 7, 1996 for the assignment of a 50 
percent rating for that condition. The Veteran again appealed to 
the Court.

In its May 2010 Memorandum Decision, the Court affirmed that 
portion of               the Board's decision which denied a 
rating in excess of 50 percent for sleep apnea from October 7, 
1996 on a schedular basis; and denied an effective date earlier 
than October 7, 1996 for the 50 percent rating for sleep apnea. 
Meanwhile, the Court vacated and remanded for further 
adjudication the portion of the Board's decision that denied an 
initial disability rating in excess of 40 percent from April 20, 
1991 through October 6, 1996, and the portion that denied 
referral for consideration of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1). In effect, these remanded issues are the 
only matters still before the Board, and are the subject of the 
present appellate consideration of the Veteran's case. 

In November 2010, the Veteran's attorney provided new evidence 
consisting of an October 2010 VA physician's letter, along with a 
waiver of RO initial consideration of this evidence. See 38 
C.F.R. §§ 20.800, 20.1304(b) (2010). 
Finally, to recap history regarding hearings and Veterans Law 
Judges involved, the Veteran testified at a VA Central Office 
hearing in Washington, D.C., conducted by Thomas J. Dannaher, 
Veterans Law Judge, in June 1997. In December 2003, the Veteran 
testified at a Travel Board hearing before now retired Veterans 
Law Judge Lawrence Sullivan. Most recently, the Veteran presented 
testimony via videoconference hearing before Veterans Law Judge 
Dennis Chiappetta. The transcripts of all three hearings have 
been associated with the claims folder. As a result of the 
multiple hearings on appeal before different Veterans Law Judges, 
a panel decision has been prepared.

The issue of entitlement to an extraschedular rating for sleep 
apnea is addressed in the REMAND portion of the decision below 
and is REMANDED to the Department of Veterans Affairs Regional 
Office.

Through its May 2010 Memorandum Decision, the Court made 
reference to a new argument raised by the Veteran (not 
previously raised before the Board) that he was entitled 
to a separate additional disability rating for Chronic 
Fatigue Syndrome (CFS) as a distinct disability caused by 
his underlying sleep apnea. The Court indicated for the 
Board to consider this argument upon readjudicating the 
remanded claims on appeal. While the Veteran made this 
contention in terms of the requested assignment of a 
separate additional rating for already service-connected 
sleep apnea, inasmuch as CFS is a totally distinguishable 
disorder from sleep apnea with a unique set of medical 
characteristics required to make a diagnosis of the same 
(per 38 C.F.R.                 § 4.88a), the Board views 
the Veteran's contention as raising a new claim for 
service connection for CFS as secondary to sleep apnea. 
This issue has been effectively raised by the record, but 
has not been adjudicated by the RO as the Agency of 
Original Jurisdiction (AOJ). Therefore, the Board does not 
have jurisdiction over the claim, and it is referred to 
the AOJ for appropriate action.  




FINDINGS OF FACT

1.	From April 20, 1991 to October 6, 1996, the Veteran had between 
zero and six awakenings each night that he considered related to 
his service-connected sleep apnea. 

2.	During the relevant time period under review, there was no 
directly applicable diagnostic code for rating sleep apnea. 
Instead, sleep apnea was evaluated by analogy under 38 C.F.R. § 
4.124a, Diagnostic Code 8108-8911, for narcolepsy, based on petit 
mal seizures.           

3.	Under a reasonable interpretation of the above rating criteria, 
the Veteran can be said to have experienced the equivalent of 7 
minor petit mal seizures per week attributable to his sleep 
apnea. 

4.	While from November 29, 1994 to October 6, 1996 there was also 
for application       38 C.F.R. § 4.88a, Diagnostic Code 6354 for 
Chronic Fatigue Syndrome, to rate sleep apnea by analogy, the 
Veteran did not demonstrate symptoms of CFS that were nearly 
constant and restricted routine daily activities to less than 50 
percent of the pre-illness level, or which waxed and waned 
resulting in periods of incapacitation of at least six weeks 
total duration per year.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for 
sleep apnea, from April 20, 1991 to October 6, 1996, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.124a, Diagnostic Codes 8108, 
8911 (1991) ; 38 C.F.R. §§ 4.88a, Diagnostic Code 6354 (1994).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. A regulatory amendment 
effective for claims pending as of or filed after May 30, 2008 
removed the requirement that VA specifically request the claimant 
to provide any evidence in his or her possession that pertains to 
the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified 
at 38 CFR 3.159(b)(1) (2010).

In regard to the claim on appeal for a higher initial evaluation 
for sleep apnea from April 20, 1991 through October 6, 1996, the 
requirement of VCAA notice does not apply because this issue 
arose from contesting the initial assigned disability rating for 
sleep apnea. Where a claim for service connection has been 
substantiated and  an initial rating and effective date assigned, 
the filing of a Notice of Disagreement (NOD) with the RO's 
decision as to the assigned disability rating does not trigger 
additional 38 U.S.C.A. § 5103(a) notice. In this case, because 
the claim for service connection for sleep apnea has been 
substantiated, no further notice addressing the downstream 
disability rating requirement is necessary. In any event, the RO 
has provided July 2004 notice correspondence that directly 
addressed the evidentiary requirements to substantiate the 
initial rating decision on appeal. This was followed by several 
Supplemental Statements of the Case (SSOCs) readjudicating the 
issue of an increased initial rating.  

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining records of VA and private 
outpatient treatment. The Veteran has undergone several VA 
medical examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully descriptive 
medical examinations are required with emphasis on the limitation 
of activity imposed by the disabling condition). In support of 
his claim, the Veteran has provided numerous personal statements. 
He has testified during Board hearings on three separate 
instances. There is no indication of any further available 
evidence or information which has not already been obtained. The 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran.  

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.           § 
4.1 (2010). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes.  38 
C.F.R. § 4.27 (2010). Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability. 38 
C.F.R. § 4.1. 
 

Where as here, a veteran appeals the rating initially assigned 
for the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. In Fenderson, 12 Vet. App. at 
125-26, the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability            (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based on the facts found -- 
"staged" ratings.

Under the VA rating schedule for the time period under 
consideration, April 20, 1991 to October 6, 1996, there was no 
directly applicable rating provision for the evaluation of sleep 
apnea syndrome. It was not until September 1996 that VA amended 
the schedular criteria for rating respiratory conditions, to 
include adding to the rating schedule 38 C.F.R. § 4.97, 
Diagnostic Code 6874 for sleep apnea, effective October 7, 1996. 
See 61 Fed. Reg. 46,270 (1996).    

Pursuant to 38 C.F.R. § 4.20, VA may rate a disability not listed 
under the rating schedule by reference to an analogous condition. 
See 38 C.F.R. § 4.20 (when an unlisted condition is encountered 
it will be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous).

Prior to October 7, 1996, the Veteran's sleep apnea has been 
rated as 40 percent disabling by analogy to narcolepsy under 
38 C.F.R. § 4.124a, Diagnostic Codes 8108-8911 (1991).  While not 
a perfect analogy to the present case given that           the 
Veteran's sleep apnea is for difficulty staying asleep, the very 
opposite of the symptomatology comprising narcolepsy, it 
represents the best available basis for effectively evaluating 
the Veteran's sleep apnea at the outset. There was no other more 
appropriate diagnostic code at least as of April 20, 1991 given 
review of the available alternatives under the rating schedule. 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (selection of the 
proper diagnostic code is legal determination that is completely 
dependent upon the facts of a particular case). 

Diagnostic Code 8108, specifies that narcolepsy is to be rated as 
epilepsy, petit mal.  Epilepsy, petit mal, is rated under DC 
8911, employing the general rating formula for minor seizures. 
38 C.F.R. § 4.124a  (1991). Under this formula, a 40 percent 
rating requires at least one major seizure in the last six months 
or two in the last year or an average of at least five to eight 
minor seizures weekly. A 60 percent rating requires least one 
major seizure in four months over the last year or an average of 
nine to ten minor seizures per week. An 80 percent rating 
requires an average of at least one major seizure in three months 
over the last year or more than ten minor seizures weekly.    

For purposes of applying that rating criteria, note one to 
Diagnostic Code 8108 provides that a major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness. Under note two, a minor seizure consists of a 
brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or sudden 
loss of postural control (akinetic type).

The foregoing does not end the inquiry into appropriate rating 
criteria, however. The condition of Chronic Fatigue Syndrome was 
added to the rating criteria effective November 29, 1994, under 
38 C.F.R. § 4.88b, Diagnostic Code 6354.            Thus, for the 
relevant timeframe from November 29, 1994, to October 6, 1996,         
the provisions of Diagnostic Code 6354 are also for application. 
The rating criteria for CFS cannot be applied any earlier than 
November 29, 1994. VAOPGCPREC        3-2000 (Apr. 10, 2000)  

Indeed, the terms of the Court's prior May 2007 Joint Motion for 
Partial Remand directly mandated that the Board reconsider the 
appropriate disability rating for sleep apnea in light of 
Diagnostic Code 6354 as a source of alternative rating criteria. 
The Board did so in its July 2008 decision, but ultimately 
concluded that regardless of whether sleep apnea was rated as 
analogous to narcolepsy or CFS,       the objective evidence of 
record showed that a rating in excess of the assigned           
40 percent rating was not warranted.  

Under 38 C.F.R. § 4.88b, Diagnostic Code 6354, for evaluating 
CFS, a 40 percent rating was assigned for symptoms of CFS which 
are nearly constant and restrict routine daily activities to 50 
to 75 percent of the pre-illness level or which waxed and waned 
resulting in periods of incapacitation of at least four but less 
than six weeks total duration per year. A 60 percent rating was 
assigned for symptoms of CFS which are nearly constant and 
restrict routine daily activities to less than        50 percent 
of the pre-illness level or which waxed and waned resulting in 
periods  of incapacitation of at least six weeks total duration 
per year. 38 C.F.R. § 4.88b.

In summary, the rating criteria for narcolepsy under Diagnostic 
Code 8108-8911 applies for the entire period under review; and 
that for CFS under Diagnostic Code 6354 also applies from 
November 29, 1994 through October 6, 1996.

Evidence of Record 

On VA examination in June 1991, a diagnosis of sleep apnea was 
noted by history.  There were no specific complaints reported in 
the corresponding neurological examination and no pertinent 
objective findings. 

VA outpatient treatment records dated in February 1994, show the 
Veteran reported four to six awakenings per night. In March 1994, 
the Veteran was seen for an overnight sleep evaluation at the 
Medical College of Pennsylvania. The Multiple Sleep Latency Test 
(MSLT) showed that the results were consistent with only a mild 
degree of daytime sleepiness despite a significant number of 
periodic limb movements and sleep disruptions.  

During a second night's study in April 1994, a nasal continuous 
positive airway pressure (CPAP) treatment trial was performed 
with significant improvement in   the Veteran's respiratory 
parameters during sleep. He continued to have significant central 
apnea but stable oxygenation. In August 1994, the Veteran 
informed treatment providers that he had three to four awakenings 
a night and at other times, none at all, the presence of 
awakenings being due to awareness of a CPAP mask or opening his 
mouth.   

Additional VA outpatient treatment records include a report dated 
from September 1994 indicating the Veteran's report of six 
awakenings per night because of use of the CPAP machine, 
attributable to air leaks and mask adjustments. On evaluation in 
October 1994, the Veteran reported he was feeling more refreshed 
in the morning since using a CPAP. When seen in December 1994, he 
reported one to two nightly awakenings. A record dated in June 
1995 shows the Veteran was diagnosed with chronic fatigue 
secondary to disruptive sleep from the sleep apnea. In October 
1995, the Veteran reported that his CPAP machine was helping and 
that he was not exhausted during the day.  

Upon VA examination in July 1995, the examiner simply noted the 
diagnosis of obstructive sleep apnea and the complaints of 
chronic fatigue.

On examination in March 1996, the examiner noted that CPAP 
therapy had been effective in relieving symptoms of sleep apnea, 
i.e. fatigue. While the Board acknowledges that the Veteran 
presented testimony in June 1997 that the CPAP  was noisy and 
disruptive, which caused him low energy and fatigue, he testified  
that he did not miss work as a result. 

VA outpatient treatment records dated between June 1996 and 
October 1996 reiterate complaints of low energy and fatigue as 
result of sleep interruption. 

Analysis

The Board now considers the Veteran's claim for a rating higher 
than 40 percent for sleep apnea for the period from April 20, 
1991 through October 6, 1996 in light of the May 2010 Memorandum 
Decision which the Court has issued.

By way of reference, the Board's prior July 2008 decision on the 
claim considered the aforementioned evidence, and denied the 
claim. The Board determined that          the evidence had 
established a pattern of approximately four to six awakenings per 
night, with sometimes fewer incidences, that were related to the 
condition of sleep apnea. Applying the rating criteria at 
Diagnostic Code 8108-8911, for narcolepsy, evaluated on the basis 
of epilepsy, petit mal, the Board considered a single night's 
episodes of awakening analogous to a "minor" seizure. The Board 
found that a 40 percent rating was proper because under 
Diagnostic Code 8911 this rating corresponded with an average of 
at least five to eight minor seizures weekly. A 60 percent rating 
meanwhile would have required an average of nine to ten minor 
seizures per week. The Board further applied the alternative 
rating criteria of Diagnostic Code 6354 for CFS for the specific 
period from November 29, 1994 through October 6, 1996, and found 
that the Veteran's symptoms did not approximate the criteria for 
an increased rating to a 60 percent rating under that diagnostic 
code. Thus, the Board determined that the existing 40 percent 
evaluation for sleep apnea from April 20, 1991 through October 6, 
1996 was proper. 

The Court's Memorandum Decision took issue with the Board's 
explanation for concluding that a rating higher than 40 percent 
was not warranted under Diagnostic Code 8108-8911, for evaluating 
sleep apnea by analogy to narcolepsy. The Court found that it was 
unclear from the Board's analysis why a pattern of zero to six 
awakenings each night warranted a 40 percent disability rating, 
as a rating based on   five to eight minor seizures per week, as 
opposed to a 60 percent rating which was based on nine to ten 
minor seizures per week. Essentially, the Board's analysis 
appeared to the Court to conflate evaluation in terms of symptoms 
shown each night with those shown each week, and in the process 
potentially deprive entitlement to a higher rating supported by 
the evidence of record. Accordingly, the Court vacated and 
remanded the Veteran's claim for increased rating for the Board 
to provide a more complete statement of reasons and bases for its 
decision. The Board undertakes review of this claim with the 
considerations raised by the Court in mind.

Having comprehensively considered this matter in light of the 
governing rating criteria, the Board is of the opinion that a 40 
percent disability rating for sleep apnea from April 20, 1991 to 
October 6, 1996 remains objectively warranted.                    
In reconsidering this claim on appeal, the question presented in 
light of the Court's Memorandum Decision is whether the Board 
utilized proper interpretation of the analogous rating criteria 
based upon narcolepsy at Diagnostic Code 8108-8911.  The case 
facts meanwhile remain undisputed. The Veteran had between zero 
and six awakenings each night that he attributed in some manner 
to his service-connected sleep apnea. By some estimates, the 
actual range was from four to six awakenings. The dispositive 
issue therefore is whether this level of impairment properly 
equates to assignment of no more than a 40 percent rating. The 
Board finds on careful consideration that the actual degree of 
impairment best approximates a 40 percent disability rating.  

At the outset, the use of the criteria for narcolepsy, based on 
petit mal seizures,           is not a perfect analogy, but the 
closest available one under the VA rating schedule. Applying 
Diagnostic Code 8108-8911 requires comparing an awakening at 
night due to sleep apnea with the much more serious manifestation 
of a "minor" petit mal seizure, a neurological manifestation 
with potentially long-term medical consequences and attendant 
loss of consciousness and/or motor control. Besides the obvious 
disparity in medical seriousness between an instance of awakening 
and a petit mal seizure (even if "minor" in nature), there are 
considerations of proportionality and reasonableness that govern 
assignment of the proper rating under the applicable rating 
criteria. Most significantly, if each single episode of awakening 
were equated to another minor petit mal seizure, and the Veteran 
was experiencing four to six awakenings per night, this would 
amount to upwards of               40 awakenings weekly and in 
turn by analogy 40 minor seizures weekly for purposes of 
employing the rating criteria. Applying Diagnostic Code 8108-8911 
under that interpretation, only an 80 percent disability rating 
would be sufficient to account for all of the Veteran's 
symptomatology, as an 80 percent rating corresponds to when there 
are more than 10 minor seizures weekly. Even an 80 percent rating 
would hardly cover the level of impairment shown under this 
inflated understanding of the rating criteria. By all indication, 
however, the assignment of an 80 percent rating would vastly 
overemphasize the current severity of service-connected 
disability, given that the Veteran was shown to have mild to 
moderate sleep apnea well-controlled through use of a CPAP 
machine. If nothing else, an 80 percent or higher rating if 
hypothetically assigned from 1991 to1996 would be strictly 
disproportionate and incompatible with the existing 50 percent 
rating that is effective from October 7, 1996 onwards (which took 
effect following enactment of 38 C.F.R. § 4.97, Diagnostic Code 
6847 which provided specific rating criteria for evaluating sleep 
apnea). 

Essentially then, to interpret Diagnostic Code 8108-8911 as 
pictured above, and equate one single awakening at night to a 
minor petit mal seizure, would mean an absurd result, with an 
excessively high evaluation of service-connected sleep apnea for 
a condition that is not approaching severe in nature. See e.g., 
McDowell v. Shinseki, 23 Vet. App. 207, 229 (2009) ("A statutory 
or regulatory construction that causes absurd results is to be 
avoided if at all possible."). To conclude otherwise would take 
certain literal provisions of the rating criteria to permit that 
which it was never intended to provide.      

Consequently, the Board finds that the best available methodology 
for applying the relevant rating criteria in this case is to 
consider all of the awakenings experienced by the Veteran in a 
single night as equivalent to one minor petit mal seizure. By 
this means, the Veteran can be said to have had at most the 
equivalent of seven petit mal seizures weekly. This directly 
corresponds to a 40 percent evaluation under Diagnostic Code 
8108-8911. The preceding formula represents a reasonable and 
measured approach to accurately rating the severity of service-
connected disability, and takes into account the relative 
severity of a nightly awakening as compared to a petit mal 
seizure. This is particularly the case also where the estimates 
of number of awakenings the Veteran provided varied to the point 
that on one occasion he completely denied them, and where often 
awakenings were due to reasons beyond just service-connected 
sleep apnea episodes, such as repositioning of the CPAP mask as a 
treatment modality. The Board further emphasizes that in rating a 
disability by analogy, as here, all measures should be taken to 
ensure that the analogy is a correct one, and that one provision 
in the language of the analogous diagnostic code does not become 
the impetus for reaching what is an unwarranted result. 
Consequently, under a rational and factually supported 
interpretation of the rating criteria, under Diagnostic Code 
8108-8911, the disability due to the Veteran's sleep apnea for 
the period in question does not warrant an evaluation in excess 
of 40 percent.

The issue over proper interpretation of Diagnostic Code 8108-8911 
having been addressed, the Board notes that there is no 
additional source of rating criteria that would support a higher 
rating than 40 percent. While from November 29, 1994 to October 
6, 1996 there was for application the alternative criteria for 
rating CFS,   for reasons addressed in the prior July 2008 
decision of the Board this additional criteria does not warrant 
any different result for the specific time period at issue.    In 
reaching this determination involving the CFS rating criteria, 
the Board recounts that while the clinical picture from November 
29, 1994 to October 6, 1996 was marked by complaints of chronic 
fatigue and low energy, the evidence also showed that CPAP 
therapy had been effective in relieving the symptoms of sleep 
apnea and that the Veteran reported feeling more refreshed after 
sleeping with his CPAP.          The objective evidence did not 
show that symptoms of the Veteran's sleep apnea approximated the 
severity of the criteria required for a higher 60 percent rating,       
as these symptoms were not shown to be nearly constant and to 
restrict routine daily activities to less than 50 percent of the 
pre-illness level or to wax and wane resulting in periods of 
incapacitation of at least six weeks total duration per year    
to warrant a 60 percent rating. See 38 C.F.R. § 4.88b, Diagnostic 
Code 6354.  

In summary, the proper interpretation under Diagnostic Code 8108-
8911 for narcolepsy evaluated on the basis of petit mal seizures, 
equates to no more than a  40 percent rating for service-
connected sleep apnea from April 20, 1991 to        October 6, 
1996. The alternative rating criteria of Diagnostic Code 6354 for 
evaluating CFS likewise do not provide any further relief sought.

For these reasons, the Board is denying the claim for increased 
initial rating for sleep apnea from April 20, 1991 to October 6, 
1996 under provisions of the VA rating schedule. This 
determination takes into full account the potential availability 
of any "staged rating" based upon incremental increases in 
severity of service-connected disability during the pendency of 
the claim under review.                         The preponderance 
of the evidence is against the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial rating in excess of 40 percent for sleep apnea between 
April 20, 1991 and October 6, 1996 is denied.
REMAND

The record indicates that further development is needed before 
deciding the claim for an increased rating for sleep apnea on the 
basis of an extraschedular evaluation.

In addition to the directly applicable provisions of the VA 
rating schedule, in the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service,          
is authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability under 
consideration. The governing norm in these exceptional cases 
consists of a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1). 
 
While the procedures for assignment of an extraschedular rating 
would require remand to the RO for further disposition to refer 
the case to the Under Secretary       for Benefits or the 
Director, Compensation and Pension service, where the record        
does not contain evidence that would render such claim plausible 
the Board           may deny entitlement to an extraschedular 
evaluation in the first instance.                                
See VAOPGCPREC 6-96. See also Floyd v. Brown, 9 Vet. App. 88, 95 
(1995). 
 
The issue of an extraschedular rating for sleep apnea implicates 
the current severity of sleep apnea, and a sufficiently 
comprehensive record must be available for evaluation purposes in 
accordance with 38 C.F.R. § 3.321(b)(1). To this effect,        
the October 2010 letter from a VA physician and sleep disorder 
specialist with        the Philadelphia VA Medical Center (VAMC) 
indicates that the Veteran was being continuously followed at 
that facility for the diagnosis of obstructive sleep apnea. Based 
on this correspondence, there is clearly indication of relevant 
outstanding medical treatment at a VA medical facility. It 
follows that these VA treatment records should be obtained and 
associated with the claims file. See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is deemed to have constructive knowledge of 
all VA records and such records are considered evidence of record 
at the time a decision is made). See also 38 C.F.R. § 3.159 
(c)(2)(2010) (VA will undertake reasonable efforts to obtain 
relevant records in the custody of a Federal department or 
agency). 

Accordingly, this claim is REMANDED for the following action:

1.	The RO should contact the Philadelphia VAMC 
and request copies of all available records 
of treatment from that facility for sleep 
apnea syndrome. All records and responses 
received should be associated with the claims 
file.

2.	The RO should then review the claims file. 
If any of  the directives specified in this 
remand have not been implemented, appropriate 
corrective action should be undertaken before 
readjudication. Stegall v. West,          11 
Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate the 
claim on appeal for entitlement to an 
increased rating for sleep apnea based on an 
extraschedular evaluation, in light of all 
additional evidence received. If the benefit 
sought on appeal is not granted, the Veteran 
and his attorney should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration. 

(CONTINUED ON THE NEXT PAGE)
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________                                              
______________________
DENNIS F. CHIAPPETTA			 THOMAS J. DANNAHER
Veterans Law Judge,			 Veterans Law Judge,
Board of Veterans' Appeals                                             
Board of Veterans' Appeals



____________________
WAYNE M. BRAEUER
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


